Citation Nr: 0108800	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received, and 
if so, whether the veteran is entitled to service connection 
for right knee disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1942 to March 
1946.  Service connection was granted for left knee 
disability in October 1948.  By May 1988 decision, the 
Department of Veterans Affairs (VA) Boise Regional Office 
(RO) denied service connection for right knee disability, 
claimed secondary to the service-connected left knee 
disability.  By April 1989 decision, the Board of Veterans' 
Appeals (Board) denied service connection for right knee 
disability. 

This matter is now before the Board on appeal from an August 
1998 RO decision which denied reopening the right knee 
disability claim on the ground that new and material evidence 
had not been submitted.  In the same decision, the RO denied 
service connection for lumbar spine disability, claimed 
secondary to the veteran's service-connected left knee 
disability, and denied entitlement to TDIU.

On the circumstances of this case, appellate consideration of 
the issues of service connection for right knee disability, 
service connection for lumbar spine disability, and 
entitlement to TDIU will be held in abeyance pending 
completion of the development discussed in the REMAND portion 
of this decision below.


FINDINGS OF FACT

1.  The veteran's claim of service connection for right knee 
disability was last denied by the Board in April 1989.

2.  Since the April 1989 Board decision, new evidence bearing 
directly and substantially on his claim of right knee 
disability has been furnished.

CONCLUSIONS OF LAW

1.  The April 1989 Board decision denying the veteran's claim 
of service connection for right knee disability is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1100 (2000).

2.  Evidence submitted since the final April 1989 Board 
decision is new and material, and the claim of service 
connection for right knee disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record prior to the April 1989 Board decision 
was as follows:

? The service records indicate that the veteran served as a 
signalman aboard the USS Windsor (APA-55) during August 
1945.  Service medical records reveal that he sprained his 
left knee in August 1945.  The service records are 
negative for a clinical finding of any right knee injury, 
and no right knee injury or defect was noted on the March 
1946 service separation examination.  Service connection 
was granted for left knee disability in October 1948.

? In December 1987, the veteran filed a claim of service 
connection for right knee disability, claimed secondary to 
the service-connected left knee disability. Private 
medical records indicate that a right knee arthrotomy and 
medial meniscectomy were performed in January 1980.  The 
postoperative diagnosis was severe tearing and scarring 
with maceration of the medial meniscus.

? VA medical records, including December 1983 VA 
hospitalization reports show that the veteran complained 
of "knife-like" left medial knee pain and minimal right 
knee pain, with cracking and popping in the right knee.  
In December 1983, he underwent arthroscopy and total 
medial meniscectomy of the left knee.  The reports noted 
the previous medial meniscectomy on his right knee.  
Diagnoses on his discharge from the hospital included, in 
pertinent part, left knee medial meniscus tear; low back 
pain (possible right L5 sensory disturbance dated from 
time of knee operation); and degenerative 
spondylolisthesis, L3-4, with mild scoliosis convexity to 
the right. 

? In February 1984, a private physician noted that the 
veteran was a longstanding patient who had "been off work 
because of degenerative joint disease."  The physician 
reported that the left knee disability was "a large part 
of his inability to carry on his gainful employment."

? On May 1984 VA examination, pertinent diagnoses included 
left knee injury, status post recent medial meniscectomy 
and more recent minor strain, and low back pain.  X-ray 
studies showed no abnormalities.  The physician expected a 
reasonably good recovery from the knee problem, and it was 
noted that the low back pain was markedly limiting the 
veteran's physical activities.  A July 1984 VA 
consultation record shows a diagnosis of lumbar pain 
without evidence of neurologic deficit, probably 
mechanical in nature, with X-ray study evidence of 
instability and degenerative spondylolisthesis at L3-4.

? An October 1984 examination report from a private 
physician reveals a diagnosis of osteoarthritis in the 
medial compartment of both knees.  A private physician's 
report dated in March 1987 contains clinical findings 
primarily related to the veteran's left knee, but also 
reveals that the right knee showed a varus alignment, with 
grating over the medial joint line.  The veteran's gait 
was considered "very bad."  

? In a December 1987 report, a private physician who 
followed the veteran throughout treatment of his knee 
disorders wrote:

The [veteran] still has some pain in the 
left knee with periodic episodes of 
slipping and favors his [left] leg, thus 
putting more pressure on the right knee.  
His right knee is now wearing out quite 
rapidly and he will probably require 
surgery on this knee in the relatively 
near future.

? On VA examination in March 1988, the veteran described his 
right knee as "sloppy," and reported that it had been 
painful for "quite a while."  He stated that he could 
walk about 1/2 mile on occasion.  He walked with a cane in 
his right hand, with no other gait disturbance.  X-ray 
studies showed a total knee prosthesis on the left, with 
no varus or valgus deformity.  The right knee exhibited 
degenerative changes which appeared progressive since 
December 1983.  The medial and lateral joint compartment 
appeared well maintained.  On examination, the right knee 
showed a very mild varus attitude, but was otherwise 
normal.  There was a full range of motion without 
crepitus.  The VA physician was asked to evaluate the 
veteran's left knee disability and express an opinion 
whether there is a right knee disability related to the 
service-connected left knee disability.  The physician 
reported, as follows:

I can find no objective evidence . . . 
that the right knee problems have been 
aggravated by his difficulties with his 
left knee.  I believe that he has ongoing 
degenerative processes in both knees, 
more related to advancing age than any 
other single determinable factor.

By May 1988 decision, the RO denied service connection for 
right knee disability, holding there was no evidence tending 
to show that the veteran had a right knee disability directly 
or proximately related to the service-connected left knee 
disability.  The veteran initiated a timely appeal of the 
decision.

? At a personal hearing at the RO in September 1988, the 
veteran reiterated complaints pertaining to both his 
knees.  He testified that he was unable to work due to his 
knee problems.  A September 1998 letter from a private 
physician was furnished at the hearing, informing that the 
right knee was showing definite narrowing of the medial 
joint line which "will eventually come to a tibial wedge 
osteotomy or a total knee joint replacement."  The 
physician reported further:

The big question here is how much of this 
right knee problem is related to the left 
knee and I have no way of knowing that.  
I think it is fair to state that the left 
knee with all of its problems requiring 
partial weight bearing and placing more 
stress on the right knee has aggravated 
the right knee and undoubtedly 
excellerated [sic] its deterioration."

The Board denied service connection for right knee disability 
in April 1989, holding that the degenerative changes of the 
right knee were first shown many years after service, and 
were not show to be causally related to the veteran's 
service-connected left knee disability.  

The evidence furnished subsequent to the April 1989 Board 
decision includes the following:

? A September 1993 letter from a private physician indicates 
that the veteran underwent total right knee arthroplasty 
in August 1993.  The physician reported that "[a]t this 
point his left knee was predetermined to be secondary to 
injuries sustained and I believe that his right knee also 
has post-traumatic arthritis secondary to injuries 
incurred while in the [s]ervice."  The physician's 
surgical reports and X-ray studies showed chronic 
degenerative osteoarthritis of the right knee.  In July 
1994, the same physician stated as follows:

Of course, after the fact, it is very 
difficult to establish a causal 
relationship between [the veteran's] time 
in the service and in the deterioration 
of his right knee.  However, I suspect 
that if he did sustain injuries in the 
service that caused his left knee to be 
service connected I would assume that the 
same injuries probably hurt the right 
knee, but not to as severe of a nature.  
Therefore, I would assume that some 
percentage of the problem he had with his 
right knee was in fact tied into, and 
connected to his time in the service and 
injuries to the left knee.

? On VA examination in July 1998, the examiner noted that 
the claims file was not available for review.  The veteran 
reported that he had worked in a railroad repair shop 
after service, and that he "was retired" in 1982 because 
of his back and bilateral knee problems.  He stated that 
he had been on crutches since 1996; it was noted on 
examination that his balance was so shaky that it was 
difficult to get him on the examination table.  The 
examination of the knees revealed no tenderness or fluid 
in the joints.  The collateral ligaments were relaxed, and 
anterior and posterior support was good, bilaterally.  The 
diagnosis was post-operative left and right knee 
replacement, "very severe" disabilities.

? Additional hospitalization summaries, outpatient records, 
and physicians' reports were obtained from a VA medical 
facility evidencing treatment for numerous problems, 
including cardiopulmonary disorders, prostate cancer, 
gastrointestinal disorders, peripheral neuropathy, and 
spine conditions.  Many of the records are duplicates of 
previously submitted documents.  

By August 1998 decision, the RO denied a reopening of the 
veteran's claim of service connection for right knee 
disability, holding that the additional evidence was not new 
and material, as it did not provide a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of prior denials of service connection for right 
knee disability.  In the same decision, the RO denied the 
veteran's October 1997 claim of service connection for lumbar 
spine disability, claimed secondary to service-connected left 
knee disability, and denied entitlement to TDIU.  The veteran 
initiated a timely appeal in March 1999.

? In March 1999, a VA physician reported that he had treated 
the veteran for about two years, and indicated that the 
veteran's severe spinal stenosis at the L3-4 and L4-5 
levels produced such severe pain with ambulation that he 
primarily ambulated only with a wheelchair.  That 
physician reported further:

[The veteran] suffered a near amputation 
of his left leg in 1945.  The injury 
occurred when a bomb exploded on deck.  
[He] fell from a significant height.  
Though a back injury is apparently not 
well-documented in his record, the 
mechanism of his injury (fall from a 
height with blunt trauma to the 
extremities) suggests that concomitant 
back injury was very likely.  Given the 
degree of disability that [the veteran] 
currently experiences from his back and 
legs, it would seem reasonable to 
increase his service-connected 
disability.

? At a June 1999 hearing, the veteran testified that the 
condition of both his knees had worsened, and he used a 
wheelchair for mobility and crutches for short distances.  
He stated that he also experienced pain and muscle spasm 
in his low back.  He reported that he first received 
treatment for a right knee disorder during service, "on 
the ship there back in '40, '45, I guess."  

? On VA examination in July 1999, the physician reviewed the 
claims file and the veteran's medical history, noting that 
the service records were negative for an in-service right 
knee injury.  The veteran reiterated that he sustained leg 
injury during service when fellow servicemen fell on his 
legs.  He described constant bilateral knee pain.  The 
veteran's history of bilateral total knee replacement was 
noted.  X-ray studies of both knees showed excellent 
alignment, with solid bone face, cement, and prosthetic 
interfaces.  The diagnosis was status post multiple knee 
surgeries, both right and left.  In answering the RO's 
question whether it is as likely as not, more likely than 
not, or less likely than not, that the result of the 
service-connected left knee condition has resulted in a 
right knee disability, the physician stated "quite 
frankly, no."  Specifically, the VA physician stated that 
it is more likely than not that the current right knee 
difficulty is not related to any type of service activity.  
In an August 1999 addendum to the above examination 
report, the VA physician stated "[t]he back/spine 
disorder is not related to the problem the vet has with 
his knee."

By a September 1999 supplemental statement of the case, the 
RO continued the previous denial of reopening the veteran's 
claim of service connection for right knee disability, 
holding that the additional evidence, including the veteran's 
June 1999 testimony, did not provide a new basis for review 
of the prior adjudicative determinations.

As noted above, the veteran's claim of service connection for 
right knee disability was last denied by April 1989 Board 
decision.  He was notified of that determination and he did 
not appeal.  Thus, the April 1989 Board decision became final 
pursuant to applicable VA law and regulations in effect on 
the day he was notified of that decision.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.  

Despite the finality of a final decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or obtained with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in the August 1998 RO decision, the 
veteran was furnished the definition of "new and material 
evidence" from Colvin v. Derwinski, 1 Vet. App. 177 (1991).  
The articulated basis for the RO determination as to whether 
the veteran had submitted "new and material evidence" was 
based on the Colvin standard of whether the new evidence 
would provide a reasonable possibility of changing the 
outcome, since overruled by the Court of Appeals for the 
Federal Circuit in Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The Federal Circuit in Hodge indicated that 
evidence may be considered new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  

The Court has held that to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis; 
first, whether evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a), second, if it finds the evidence 
is "new and material" immediately on reopening it must 
determine whether the claim is well grounded, based on all of 
the evidence, presuming its credibility, and third, if the 
claim is well grounded to proceed to the merits, but only 
after ensuring that the duty to assist had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

Also, on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, this law eliminated the 
requirement of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), which held that VA could not assist in 
the development of a claim that was not well grounded.  The 
law provides that specific VA action is required to assist in 
developing a claim.  However, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court stressed 
that the newly presented evidence need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for that last final disallowance, i.e., whether the medical 
evidence supports a current finding of right knee disability, 
and whether medical evidence establishes, as the veteran 
contends, a link, or relationship, between a current 
diagnosis of right knee disability and the service-connected 
left knee disability.

The first task the Board must discharge under Elkins is to 
determine whether the veteran has submitted new and material 
evidence to reopen the claim for right knee disability.  In 
this case, the additional evidence presented since April 1989 
includes medical evidence, outlined above, which expressly 
notes a relationship to some degree between the right and 
left knee disabilities.  Here, the additional medical 
records, and the statements and testimony of the veteran 
obtained subsequent to the April 1989 Board decision 
constitute new and material evidence.  Although there is of 
record evidence that is negative for establishing a nexus 
between a right knee disability and the service-connected 
left knee disability, the Board finds that the evidence, in 
its totality, clearly provides a more complete picture of the 
circumstances surrounding the origin of the claimed right 
knee disability.  Accordingly, the Board concludes that the 
additional evidence presented since the April 1989 Board 
decision is new and material.  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for right knee disability; to 
this extent only, the appeal is granted.


REMAND

Initially, the Board notes that the claims file contains 
credible evidence that the veteran may have served in combat 
during active service.  The DD Form 214 shows that he served 
in the Asiatic-Pacific theater as a signalman aboard the USS 
Windsor (APA-55).  A published history of the Windsor shows 
that the ship came under "almost nightly harassing attacks 
from Japanese planes" during July and August 1945.  As shown 
above, the service medical records indicate that the veteran 
sustained a left knee sprain in August 1945.  As noted above, 
one of his VA physicians reported in March 1999 that the 
veteran was injured when a bomb exploded on the deck of the 
Windsor.  Based on these findings, and depending on the 
nature of the evidence, if any, developed pursuant to this 
remand, the Board notes that the provisions for presumptive 
service connection under 38 C.F.R. § 3.304(d) will be 
applicable if it is shown that he engaged in combat.

Further, the veteran's June 1999 hearing testimony was that 
he was last employed in 1982, but lost his job at that time 
due to his left knee and low back disabilities.  He reported 
that he received Social Security Administration (SSA) 
disability benefits based on his bilateral knee and lumbar 
spine disabilities.  He contended that the left knee 
disability alone would prevent him from obtaining and/or 
retaining gainful employment.  However, a review of the 
record in this case reveals that there are no SSA records yet 
associated with the claims file, nor is there indication that 
the RO requested such records to be furnished either by SSA 
or the veteran.

A review of the claims file, and in light of the veteran's 
contentions regarding the circumstances of his service, and 
in regard to SSA disability records that are not yet 
associated with the claims file, it appears that a complete 
record of in-service experiences, including medical treatment 
and potential combat-related activities, may not yet be 
associated with the claims file, and the Board finds that 
there is a reasonable possibility that additional service 
personnel records pertaining to the veteran may exist, 
specifically related to the conditions of his service aboard 
the USS Windsor.  As to SSA records that allegedly exist, but 
which are not yet associated with the claims file, the Court 
has held that where it is asserted that pertinent medical 
records are in existence and are in the Government's 
possession, any such records which are in existence are 
constructively of record.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  As there may well be probative records in VA's 
"possession," but not yet associated with the claims file, 
a remand is required.

Additionally, the recently-enacted VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), which held that VA cannot assist in developing a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Due to the recent change in law brought about by VCAA, and 
because of the potential in this case that the record is 
incomplete regarding pertinent service and SSA records, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Also, as the RO has not yet considered whether any 
additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
verify if he has ever received, or 
currently receives Social Security 
disability benefits.  If so, the RO 
should obtain from SSA records pertinent 
to his claim for Social Security 
disability benefits, as well as the 
medical records relied on concerning that 
claim.  38 U.S.C.A. § 5106.  

2.  The RO should contact the appropriate 
service department(s), to include the 
U.S. Naval Historical Center, to obtain 
any records reflecting, to the extent 
possible, the veteran's history during 
his period of service aboard the USS 
Windsor (APA-55), including but not 
limited to:  command histories, decklogs, 
crew rosters, and casualty data.  If it 
is determined that said record(s) cannot 
be obtained, the RO should note that fact 
in the claims file provide the reasons 
why the records are unobtainable.  Any 
response from a service department should 
be documented in the claims file.

3.  Following the above, the RO should 
specifically render, for the purpose of 
determining whether the provisions for 
presumptive service connection under 
38 C.F.R. § 3.304(d) are applicable, a 
finding as to whether he engaged in 
combat.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of service 
connection for right knee disability, 
lumbar spine disability, and entitlement 
to TDIU, applying 38 C.F.R. § 3.304(d), 
as warranted.

5.  The RO must review the claims file and 
ensure that all notification and 
development required by the VCAA is 
complete.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent guidance provided 
subsequently by VA or pertinent court 
decisions.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a supplemental 
statement of the case, and an opportunity should be allowed 
for response.  Then, the case should be returned to the 
Board.  The veteran has the right to submit additional 
evidence and/or argument on the matters remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



